Name: Commission Regulation (EEC) No 3103/91 of 24 October 1991 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 14 and 18 October 1991 in regard to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 10. 91 Official Journal of the European Communities No L 294/11 COMMISSION REGULATION (EEC) No 3103/91 of 24 October 1991 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 14 and 18 October 1991 in regard to Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 608/86 (') laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and from Portugal, as last amended by Regulation (EEC) No 334/91 (2), fixes the indicative ceilings for milk sector products for 1991 and splits these up into monthly ceilings ; Whereas applications in the Community of Ten and Portugal for STM licences for milk of a net content not exceeding two litres lodged between 14 and 18 October 1991 relate to quantities higher than the ceiling set for the fourth quarter ; Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicates that the initiative ceiling will be attained or exceeded ; whereas to this it is necessary, as an interim protective measure, in view of the number of requests, for the products concerned, to issue licences up to a percen ­ tage of the quantities applied for the milk and to suspend all further issuing of licences for the products in question, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications in the Community of Ten and Portugal for STM licences as referred to in Regulation (EEC) No 606/86 from 14 and 18 October 1991 for milk of a net content not exceeding two litres, falling within CN codes ex 0401 , 0403 and ex 0404, are hereby accepted up to a percentage of 60 %. 2. The issuing of STM licences is hereby provisionally suspended for the abovementioned products above the percentage referred to in paragraph 1 . Article 2 This Regulation shall enter into force on 25 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3 . 1986, p. 28 . (2) OJ No L 39, 13 . 2 . 1991 , p . 15.